Citation Nr: 1202654	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-25 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating sensorineural hearing loss of the right ear.  

2.  Entitlement to an initial compensable rating for residuals, status post appendectomy with scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1966 to December 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This decision granted the Veteran's claims for service connection for right ear sensorineural hearing loss and a residual scar, status-post appendectomy; and assigned an initial 0 percent rating for both disabilities, retroactively effective from February 7, 2005.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

The Veteran then testified at a videoconference hearing in February 2010, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

The Board remanded the claims in May 2010, and again in October 2010, to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In October 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.  




FINDINGS OF FACT

1.  At worst, the Veteran has Level IV hearing loss in his service-connected right ear and Level I hearing loss in his non-service-connected left ear.

2.  The Veteran's appendectomy scar is not deep, painful or tender on examination, or unstable, and does not measures at least 39 square centimeters or cause functional limitation in and of itself. 

3.  The Veteran's in-service appendectomy produced a complication of ilio-inguinal nerve entrapment, with associated neuropathy that results in severe neuropathy of the ilio-inguinal nerve.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating for the right ear hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.85, DC 6100 (2011).

2.  The criteria are met for a higher initial 10 percent rating, though no greater rating, for the residuals of an appendectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10; 4.124a, Diagnostic Codes (DCs) 8630 and 8730 (2011); Diagnostic Codes (DCs) 7801-7805 (2008) (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2005, prior to the initial decision on the claims in February 2006, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  A more recent March 2007 letter complied with Dingess.  The RO readjudicated the claims in the October 2011 SSOC, including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this notice, since it did not precede the initial adjudication of the claims, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claims.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  The RO has obtained service treatment records and VA treatment records.  The Veteran also submitted additional records, written statements and Board hearing testimony in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

Next, specific VA medical examinations pertinent to the issues on appeal were obtained in December 2005, January 2006, June 2009, June 2010, November 2010, December 2010 and July 2011 to assess and reassess the severity of his right ear hearing loss and residuals of an appendectomy.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

To the extent the prior examinations were inadequate and/or outdated evaluations of the respective disabilities, the Board twice remanded these claims for re-examination and medical opinions in accordance with the rating criteria.  The Board finds the most recent November and December 2010 and July 2011 VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  These VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  

The Board, in May 2010, remanded the issue of entitlement to an increased rating for hearing loss to determine the current level of severity of the disability.  Reference was made to a June 2009 VA audiology examination that failed to provide audiometric testing results.  The examiner had noted that the test results were inconsistent and that the Veteran did not appear to reflect his maximal effort.   Given the Veteran's subsequent statements that his hearing loss had worsened since the June 2009, and that his earlier test results were consistent with the true status of his hearing loss, the matter was remanded to afford the Veteran the opportunity to better comply.  The examiner was also asked to provide opinion as to whether the Veteran's right ear hearing loss is of such severity as to warrant restriction of his activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  

In June 2010, the Veteran underwent another VA audiology examination.  The test results were again deemed to invalid due to the inconsistent answers provided by the Veteran.  There was poor agreement between his observed communication ability and his admitted thresholds.  The examiner deemed the test results unreportable.  No comment or discussion was given on the question of whether the Veteran's right ear hearing loss is of such severity as to warrant restriction of his activities and employment.  

The Board remanded the matter again in October 2010 for another VA examination for his right ear hearing loss, and medical opinion consistent with the principles of Martinak, supra.  A VA audiological examination was performed in December 2010 with the requested audiometric testing results and medical opinion on restriction of his activities and employment.  So, ultimately, there was compliance with the Board's remand directives to obtain an adequate, current VA audiological examination.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  

As for his status post appendectomy with scar, during the initial development of this claim, the Veteran was provided VA examinations in January 2006 and June 2009.  The Board remanded this claim in May 2010 for additional VA dermatological examination, following which an examination was arranged in June 2010.  However, the Board found the examiner's findings inadequate with respect to possible neuropathy as an appendectomy residual, and again remanded in October 2010 for a VA neurological examination and medical opinion as to the cause of the neuropathy.  Thereupon, adequate VA neurological examinations and medical opinions were provided in November 2010, with an addendum opinion in January 2011, and again in July 2011.  See D'Aries, 22 Vet. App. at 105 (2008); Dyment, 13 Vet. App. at 146-47.  

The Board notes that the Veteran's last audio examination from December 2010 is nearly one (1) year old, and the last VA neurology examination from July 2011 is nearly one-half (1/2) year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since these most recent examinations.  The Veteran has not argued the contrary.

As mentioned, the Board's May and October 2010 remands requested that the VA examiner comply with the recent CAVC case of Martinak v. Nicholson, 21 Vet. App. 447 (2007), particularly for comment on the functional loss due to the Veteran's hearing loss disability, which was then provided by the December 2010 examiner.  See again D'Aries, 22 Vet. App. at 105; see also Dyment, 13 Vet. App. at 146-47.  In Martinak, the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  To that end, on remand from the Board, the December 2010 VA examiner determined that despite some impairment in communication abilities, the Veteran's right ear hearing loss should not prevent him from finding and performing gainful employment.  Under Martinak, even if this examiner's description of these functional effects was insufficient, the Veteran bears the burden of demonstrating any resultant prejudice in the adjudication of his claim.  There is no such allegation here.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Initial Compensable Ratings for Right Ear Hearing Loss and Residuals of an Appendectomy

In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Right Ear Hearing Loss

The Veteran's right ear hearing loss has been assigned an initial noncompensable (0 percent) rating under 38 C.F.R. § 4.85, DC 6100.  He contends it is worse than current evaluations reflect.  

It is important for the Veteran to understand that a rating for hearing loss is determined by mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this instance, the audiometric findings do not support a compensable rating.

Evaluations of hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.

But, here, only the hearing loss in the right ear is service connected.  Under 38 C.F.R. § 4.85(f), if impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation of I, subject to the provisions of § 3.383.  

Therefore, for the purposes of applying 38 C.F.R. § 4.85(f) to Table VII, the Board designates the non-service-connected left ear to have only, at most, Level I hearing loss.  

The pertinent medical evidence for consideration consists of VA audiology examination reports dated in December 2005 and December 2010.  The Board again notes that the examinations conducted in June 2009 and June 2010 were inadequate for rating purposes.  Both examinations lacked the necessary criteria (audiometric testing results) required by 38 C.F.R. § 4.85.

At the initial VA audiology examination in December 2005, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
35
65
65
LEFT

15
10
35
50

The average loss was 48 decibels in the right ear and 28 decibels in the left ear.  Speech recognition ability was 90 percent in both ears.  

When applied to Table VI (38 C.F.R. § 4.85), this equates to hearing acuity Level II for the service-connected right ear.  Subject to 38 C.F.R. § 4.85(f)(hearing loss provisions for one service-connected ear), his non-service-connected left ear is assigned Level I hearing for the purpose of evaluating the service-connected right ear.  These findings, in turn, warrant a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.85, Table VII.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b)  further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  Here, the provisions for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 do not apply.  

On remand, the AMC arranged for the Veteran to have another VA hearing examination in December 2010.  His puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

45
45
75
75
LEFT

15
10
50
55

The average loss was 60 decibels in the right ear and 33 decibels in the left ear.  Speech recognition ability was 80 percent in the right ear and 96 percent in the left ear.  

When applied to Table VI (38 C.F.R. § 4.85), this examination results in a mechanical finding of hearing acuity Level IV for the service-connected right ear.  And subject to 38 C.F.R. § 4.85(f)(hearing loss provisions for one service-connected ear), his non-service-connected left ear is assigned Level I hearing, for the purpose of evaluating the service-connected right ear.  These findings warrant a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.85, Table VII.  
Again, the provisions for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 do not apply here.  

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his right ear hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his right ear hearing loss, including audiometric testing for puretone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Notwithstanding the Veteran's lack of competency, the Board also finds that his credibility with regard to the severity of his hearing loss disability is questionable.  Both the June 2009 and June 2010 VA examiners declined providing the required audiometric data because they believed the Veteran over endorsed his symptomatology.  For example, the June 2010 examiner deemed the Veteran's test results to be unreportable due to poor agreement between his observed communication ability and admitted thresholds.  The Board believes this finding to be telling of the Veteran's overall demeanor.  His assertions as to the severity of his hearing loss disability are thereby suspect and afforded little probative value.

There is no evidence his right ear hearing loss disability has been more than 0-percent disabling at any time since the effective date of service connection.  The Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's claim for an initial disability rating higher than zero percent for his service-connected right ear hearing loss disability, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Residuals of an Appendectomy

Concerning the Veteran's residuals of an appendectomy, it has so far been rated on the basis of residual scarring, which has been initially assigned a zero percent (noncompensable) rating under 38 C.F.R. § 4.118, DC 7805 (scars, other).  DCs 7800 to 7805 were amended effective October 23, 2008, but as his claim was received prior to that date, the older criteria apply.  38 C.F.R. § 4.118 (2008); see also 73 Fed. Reg. 54,708 (Sep. 23, 2008).  As applicable, the former schedular criteria for scars are set out in 38 C.F.R. § 4.118, DCs 7800-7805 (2008).  

The Board need not consider the diagnostic criteria exclusive to disfigurement of the head, face or neck, found in 38 C.F.R. § 4.118, DC 7800.  There equally is also no indication the Veteran has dermatitis or eczema, precluding consideration of 38 C.F.R. § 4.118, DC 7806.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

The pertinent scar disability criteria provide that a compensable disability rating is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters) (DC 7801); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater (DC 7802); for an unstable, superficial scar (involving frequent loss of covering of skin over the scar) (DC 7803); for a superficial scar that is painful on examination (DC 7804); or for a scar that causes limitation of function of the affected part (DC 7805).  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2008).  

The January 2006 VA examiner noted that there was a "faint negligible appendectomy scar without significant residuals," in the right groin area.  

The June 2009 VA scars examination assessed the following:  a linear diagonal, well-healed appendectomy scar measuring 13cm by 0.4cm scar (5.2 sq. cm.); very minimally tender to light palpation; no keloid formation, ulceration, depression, edema, instability, elevation or depression of the wound; scar was superficial and not deep; no evidence of adherence to underlying tissue; no evidence of limitation of function or other limitation of function caused by the scar itself.  The examiner concluded the scar itself was non-disfiguring and asymptomatic.

In June 2010, the Veteran underwent a VA examination in connection with his appendectomy residuals.  The examiner noted a dim scar that was difficult to find, measuring only 4cm long, without width, because it was a linear surgical scar.  
The physical examination found the appendectomy scar to be nontender, and nonadherent.  There was no area of skin breakdown.  There was no evidence of inflammation, edema, or keloid formation.  Also, the scar was found to not limit motion or affect function.  

The VA examination and treatment records in the claims file fail to show any findings that would warrant a compensable disability rating for the appendectomy scar.  In particular, the scar is not deep, painful or tender on examination, is unstable, or measures at least 39 square centimeters (here, scar has total area of 5.2 sq. cm.).  This precludes the possibility of awarding a compensable, 10 percent rating under DCs 7801-7804.  

The Board turns to consideration of DC 7805, under which a compensable disability rating would be warranted for a scar that causes limitation of function of the affected part.  Such is not shown.  However, as discussed below, the record indicates the presence of neuropathy as an associated limitation of function of the service-connected appendectomy scar residuals.  This raises the need to consider the rating criteria for neurological disability manifestations.  

Indeed, the Board notes postoperative residuals of ilio-inguinal nerve entrapment would be rated under the provisions of 38 C.F.R. § 4.124a (schedule of ratings - neurological conditions and convulsive disorders).  DC 8630 (neuritis of the ilio-inguinal nerve) and DC 8730 (neuralgia of the ilio-inguinal nerve) are identical in terms of rating criteria.  Under both DCs, a noncompensable rating is assigned for mild or moderate paralysis of the ilio-inguinal nerve; and a higher rating of 10 percent is assigned for severe to complete paralysis.  The rating criteria do not define "complete" paralysis of the nerve and do not define "mild," "moderate" or "severe" paralysis in the context of this nerve.  However, the introduction to the schedule for Diseases of the Peripheral Nerves states the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis; when the involvement is wholly sensory the rating should be for the "mild" or at most the "moderate" degree. 

A March 2006 VA neurology treatment record showed the Veteran complained of severe pain in the right testicle, especially when lifting just 10-12 pounds, and the pain last several days.  The treating neurologist (same physician as the November 2010 VA examiner) found the ilio-inguinal or genitofemoral nerve may have been affected when he had an appendix operation in the Navy, since he reported having the pain in the groin region since.  This treating neurologist objectively noted that the "[p]ain remains severe."

The June 2009 VA examiner noted that "the Veteran complains of chronic symptoms, which he feels are residual to the appendectomy itself, cause him some mild limitations. . . ."  In the Veteran's written statements, as well as verbal statements to the June 2009 VA examiner and testimony at his Board hearing, he indicated that he experienced constant itching, daily pain at 9 out of 10, pulling, and tenderness associated with the appendectomy scar area.  Moreover, he reported that his symptoms affect his ability to lift items for his job.  

During the June 2010 examination, the Veteran repeatedly emphasized that he was not at the examination for the evaluation of a scar.  He complained of chronic pain, which radiated from his appendectomy area to the right groin.  He reported that it was dull, burning pain.  The examiner stated that the Veteran's symptoms were remotely consistent with entrapment of ilio-inguinal nerve, and that there was a remote possibility that the appendectomy procedure was the cause of it.  However, as ilio-inguinal neuropathy mostly occurred in pelvic fractures, pelvic cancers, and obstetric and gynecological surgeries, the examiner felt that it would to mere speculation to relate the Veteran's neurological complaints to his appendectomy.  The latter medical opinion is inadequate, given that the Veteran has not had the afore-mentioned pelvic fractures, pelvic cancers, and obstetric and gynecological surgeries.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, in October 2010, the Board remanded for a VA neurological examination and medical opinion as to the cause of the neuropathy.  

Subsequently, in a November 2010 VA examination by a VA neurologist, the Veteran complained of back pain, right lower abdominal pain and pain around his scar, but that the pain was "deep" down inside the abdomen.  The examiner noted his past service treatment records showed complaints of pain in the area around the appendix operation scar and had seen the surgery clinic.  On review of the Veteran's past neurological treatment records, the examiner concluded that "as likely as not", the pain is related to the prior appendix operation since there was notation of persistent and severe pain when he was at the surgery clinic in the Navy following the appendix operation.  The examiner also opined that a plausible explanation for such persistent pain would be the ilio-inguinal entrapment.  In a January 2011 addendum, the examiner stated that the residuals of the appendectomy would cause restriction in lifting extraordinarily heavy weights of over 200 lbs., but not of moderate weights (i.e., under 200 lbs.).

In July 2011, the Veteran was provided with a VA examination by another neurologist, where he complained of sharp stabbing pain in the right groin, with radiation to the right scrotum.  The Board highlights the findings and medical opinion provided by the July 2011 VA examiner, which diagnosed the Veteran with ilio-inguinal nerve entrapment, and indicated it is attributable to the in-service appendectomy.  Indeed, the examiner stated, "[ilio-inguinal nerve entrapment] is a known yet uncommon complication of an appendectomy.  The patient noted these difficulties and symptoms shortly after the operation in 1967."  The examiner also stated, "[w]hen the ilio-inguinal nerve is involved, generally the nerve becomes entrapped by scarring in the retroperitoneal tissue."  The examiner indicated the Veteran has limited lifting ability, from 25-40 lbs., which appears to be in contrast with the findings of the other examining neurologist's opinion in January 2011.  It is worth mentioning that the examiner also found meralgia paresthesias in the right thigh and a peripheral neuropathy in the lower half of each calf, but found these additional neurological disabilities were unrelated to the appendectomy.  

Based on the examiners' findings, it appears the ilio-inguinal nerve entrapment is associated with the service-connected residuals of the appendectomy with scar.  In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 
38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.  

The Board acknowledges that the July 2011 examiner's review of the medical record showed an absence of complaints and treatment for inguinal pain between 1968 to 2005.  The examiner also noted the appendectomy scar is not the source of his pain.  However, the examiner leaves ambiguity concerning the nature and severity of this condition since 2005, when service connection for the scar was established.  As alluded to, the November 2010 and July 2011 examiners have apparently attributed the Veteran's history of persistent, severe pain to his ilio-inguinal nerve entrapment, and also indicated restriction in lifting heavy weights.  

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of skin symptoms, such as feeling pain from a scar or in his groin.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his appendectomy residuals, since potentially productive of both a scar and neurological manifestations.  



Moreover, the Veteran's statements are not entirely inconsistent with the evidence of record.  On the basis of his complaints and history of pain from the appendectomy area, the VA neurological examiners have identified neurological impairment as an added aspect of his disability, aside from a scar.  

Where, as here, there is such a marked contrast between his reported symptomatology under the scar criteria and the objective clinical findings, the Board must determine which is more probative.  The Veteran's statements regarding the severity of the scar are simply inconsistent with the physical examinations of the scar in June 2009 and June 2010.  The Board does not find the assertions of increased scar symptoms to be credible in this respect.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  In conclusion, the Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  An increased rating for the scar itself is not warranted.

However, resolving any doubt in favor of the Veteran, the overall medical evidence indicates the Veteran's persistent, severe pain in his appendectomy area is due to ilio-inguinal nerve entrapment, which in turn is likely associated with the residuals of the in-service appendectomy.  The Board finds sufficient ambiguity in the competent and credible evidence to conclude he is entitled to a higher 10 percent rating for "severe" neuralgia of the ilio-inguinal nerve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  There is no basis to further "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for an extra-schedular rating, which is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's disabilities were applied to the applicable rating criteria and precedential case law.  Importantly, the Board finds no evidence that this right ear hearing loss or appendectomy residuals have markedly interfered with his ability to work, meaning above and beyond that contemplated by his currently assigned schedular ratings.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For instance, the December 2010 VA examiner remarked the right ear hearing loss will likely affect his communication ability to some extent in a noisy environment.  More importantly, though, the examiner also stated "[t]he Veteran's right ear hearing loss should not prevent him from finding and performing gainful employment."  See Martinak, 21 Vet. App. at 455-56.  

The Board finds no indication there is the type of marked interference with his employment from his hearing loss and appendectomy residuals, above and beyond that contemplated by his schedular rating, which would invoke extra-schedular consideration.  Rather, the limitations caused by decreased hearing acuity, such as difficulty communicating and difficulty perceiving acoustical cues in the environment, are the natural result of this sort of disability and have been considered in the rating criteria.  Similarly, the scars and neurological manifestations of his appendectomy residuals have also been considered in the rating criteria.  His occupational and functional limitations from these disabilities are not unique to this particular Veteran so as to require additional consideration.  

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors.  In any event, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, to suggest the Veteran is not adequately compensated for his disability by the regular rating schedule.  His evaluation and treatment has been primarily on an outpatient basis, not as an inpatient.  Therefore, the Board finds a referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his conditions on appeal.  Therefore, the Board determines that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

The claim for an initial compensable rating for right ear hearing loss is denied.

A higher 10 percent rating, but no greater, is granted for ilio-inguinal nerve entrapment, associated with the service-connected residuals of an appendectomy, subject to the statues and regulations governing the payment of VA compensation.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


